AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                         Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                       Middle District
                                                      __________       of Pennsylvania
                                                                  District of __________
          UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                     v.                                                   (For Revocation of Probation or Supervised Release)

                       CRAIG DEVLIN
                                                                          Case No. 1:18-CR-0081-01
                                                                          USM No. 52467-037
                                                                          Monica D. Cliatt, AFPD
                                                                                                   Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                         Mand #2, #3, Stand #1, #2 of the term of supervision.

 G was found in violation of condition(s) FRXQWV                                    after denial of guilt.
 The defendant is adjudicated guilty of these violations:

 Violation Number              Nature of Violation                                                             Violation Ended


Mandatory #2                      You must not unlawfully possess a controlled substance.                      03/26/2019
Mandatory #3                      You must refrain from any unlawfule use of a controlled                      03/26/2019
                                              (Continued on Page 2)

        The defendant is sentenced as provided in pages 2 through             6       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 G The defendant has not violated condition(s)                               and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 8515                      04/01/2019
                                                                                              Date of Imposition of Judgment
 Defendant’s Year of Birth:           1979
                                                                          S/ Christopher C. Conner
 City and State of Defendant’s Residence:                                                           Signature of Judge
 Waynesboro, Pennsylvania
                                                                          CHRISTOPHER C. CONNER,                         CHIEF JUDGE
                                                                                                 Name and Title of Judge

                                                                          04/01/2019
                                                                                                           Date
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                                 Judgment—Page     2    of    6
DEFENDANT: CRAIG DEVLIN
CASE NUMBER: 1:18-CR-0081-01

                                                      ADDITIONAL VIOLATIONS

                                                                                                                       Violation
Violation Number               Nature of Violation                                                                     Concluded
(Mandatory #2, cont'd)             substance. You must submit to one drug test within 15 days of release

                                   from imprisonment, and at least two periodic drug tests thereafter, as

                                   determined by the court.

Standard #1                    You must report to the probation officer in the federal judicial district where         03/26/2019

                                   you are authorized to reside within 72 hours of your release from

                                   imprisonment, unless the probation officer instructs you to report to a

                                   different probation office or within a different timeframe.

Standard #2                    After initially reporting to the probation officer, you will receive instructions       03/26/2019

                                   from the court or the probation officer about how and when you must

                                   report to the probation officer, and you must report to the probation

                                   officer as instructed.
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3       of   6
DEFENDANT: CRAIG DEVLIN
CASE NUMBER: 1:18-CR-0081-01

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of :
Eight (8) Months.




     G The court makes the following recommendations to the Bureau of Prisons:
The Court recommends that a facility as close as possible to Waynesboro, Pennsylvania, be designated as the place of
confinement.


     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G     at                                 G a.m.         G p.m.       on                                        .
         G     as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G     before 2 p.m. on                                           .
         G     as notified by the United States Marshal.
         G     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                              Judgment—Page     4     of        6
DEFENDANT: CRAIG DEVLIN
CASE NUMBER: 1:18-CR-0081-01
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
 Twelve (12) Months. (See Page 6 for additional conditions of supervised release.)




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
.    *<RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
         UHVWLWXWLRQFKHFNLIDSSOLFDEOH
    G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
    G You must comply with the requirements of the Sex Offender Registration and Notification Act 86&HWVHT
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQ
         whHUH you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
.    G You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 3A — Supervised Release
                                                                                                Judgment—Page       5     of       6
DEFENDANT: CRAIG DEVLIN
CASE NUMBER: 1:18-CR-0081-01

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying theprobation
      officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probationofficer
      within 72 hours of becoming aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
   If the probation officer determines that you pose a risk to another person (including an organization), the probation officermay
      require you to notify the person about the risk and you must comply with that instruction. The probation officer maycontact
      the person and confirm that you have notified the person about the risk.
   You must follow the instructions of the probation officer related to the conditions of supervision.
   <RXPXVWQRWLI\WKHFRXUWRIDQ\PDWHULDOFKDQJHLQ\RXUHFRQRPLFFLUFXPVWDQFHVWKDWPLJKWDIIHFW\RXUDELOLW\WRSD\
      UHVWLWXWLRQILQHVRUVSHFLDODVVHVVPHQWV
U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
     AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                            Sheet 3B — Supervised Release
                                                                                          Judgment—Page    6     of      6
     DEFENDANT: CRAIG DEVLIN
     CASE NUMBER: 1:18-CR-0081-01

                                             ADDITIONAL SUPERVISED RELEASE TERMS

1. Upon release from imprisonment, the defendant shall reside at the Capitol Pavilion Residential Re-Entry Center or
similar residential facility and shall observe the rules of that facility, for a period of up to 90 days, as directed by teh
probation officer.

2. Following the period in a residential re-entry facility, the defendant shall be placed on home detention with radio
frequency electronic monitoring for a period of 4 months, as directed by the probation officer. During this time, the
defendant shall remain at his place of residence except for employment, education, religious services, treatment,
necessary shopping or other activities pre-approved by the probation officer. The defendant shall comply with the rules of
the location monitoring program, shall maintain a telephone without any special features at his place of residence, and
shall pay the daily cost of the location monitoring.

3. The defendant shall submit his person, and any property, house, residence, vehicle, papers, computers, other
electronic communications or storage devises or media, and effects, to search at any time, with or without warrant, by any
law enforcement officer or probation officer with reasonable suspicion concerning a violation of a contition of supervised
release or unlawful conduct by the person, and by the probation officer in the lawful discharge of the officer's supervision
functions. Failure to submit to a search may be grounds for revocation. The defendant shall notify any other residents that
the premises may be subject to searches pursuant to this condition.

4.     The defendant shall abstain from the use and consumption of alcohol and alcoholic beverages.

5. The defendant shall undergo a substance abuse evaluation and, if recommended, the defendant shall satisfactorily
complete a program of outpatient or inpatient substance abuse treatment.

6. The defendant shall undergo a mental health evaluation and, if recommended, the defendant shall satisfactorily
complete a progam of outpatient or inpatient mental health treatment.
